RICE, O. J.—
The adjustment of controversies, whether existing in the form of pending suits or not, by arbitration, has uniformly been much favored by legislation, as well as by the common law-as understood in this State. Tankersley v. Richardson, 2 Stew. R. 130; Wright v. Bolton, 8 Ala. R. 548; Mobile Bay Road Co. v. Yeind, *47929 Ala. 325. And it is fit that our courts should incline to a liberal construction of our statutory provisions in relation to arbitration.—Bingham’s Trustee v. Guthrie, 7 Harris, 418. Such a course tends to advance the public 'interest-, by putting an end to litigation, and discouraging multiplicity of suits; arrd the parties cannot complain of it, because the arbitrators are the judges of their own selection, and cannot assume jurisdiction outside of the submission, nor bind the parties beyond their consent, as evidenced in the submission.
Chapter 9, title 2, part 3 of the Code, (including the sections from, number 2709 to 2724,) provides for the ■reference to the decision of arbitrators, to be chosen by the parties, of controversies pending in courts, and also for the reference of any controversy when no-suit is pending. It declares explicitly, that “an award, made substantially in compliance with the provisions of this chapter, is conclusive between the parties thereto, and their privies, as to the matters submitted, and cannot be inquired into ■or impeached for want of form or irregularity, if the award determines the matter or controversy submitted, and is final; unless the arbitrators are guilty of fraud, partiality, or corruption, in making it.—Code, § 2721. And then follows a section in the following words, “Nothing in this -chapter contained prevents any person or persons from settling any matters or controversy, by a reference to .arbitration at common law.”—Code, § 2722.
[2.] The most important question in this case, is, whether the reference and award are to be treated as a reference and award under the chapter of the Code above cited, or merely as a reference and award at common law. And in our judgment that question turns upon the answer to the inquiry, whether they are substantially in compliance with the provisions of the aforesaid chapter of the Code, and 'whether the award determines the matter or controversy submitted; for it is evident that several of the provisions of that chapter are directory merely, and that a compliance with them is not essential to give an award the character and qualities of an award made pursuant to the provisions of that chapter. Among these *480directory provisions, we may mention tbe following—that which provides, that the parties shall state in writing that “ they desire to leave the determination ” of the matter in dispute to the persons named by them as arbitrators; and that which provides for a delivery to one or all of the arbitrators of “ a list of the witnesses either party may desire to examine.”
[3.] In relation to the submission, the point of substance, under the statute, is a concise statement in writing of the matter in dispute, signed by the parties, and a reference of the same to arbitrators of their own selection. By a concise statement of the matter in dispute, is not meant such a statement as would be necessary in pleading; its main object being to direct and confine the attention of .the arbitrators to the subject submitted to-their investigation and decision.
It is objected to the submission in this case, as we understand it, that it is too concise. We cannot sustain, that objection. One of the objects and benefits of arbitrations is, that they relieve the parties, as well as the courts, of the embarrassment which frequently arises out of pleading.—Bingham’s Trustee v. Guthrie, supra.
Another objection is, that the submission is too general-We do not think it is. In our judgment, it is sufficient.. It contains an intelligible statement of the matters referred, and thus defines with reasonable certainty the boundaries within which the arbitrators were to confine their deliberations, and beyond which they were not to pass. The general words contained in it are restrained by the context, according to a sound rule of construction; and thus the matter in dispute which is referred, is sufficiently understood by the parties, the arbitrators and court.. Scott v. Barnes, 7 Barr, 134; Malcolm v. Fullerton, 2 T. R. 646; Ross v. Watt, 16 Illinois R. 99; Watson on. Arbitration and Awards, 15; Brady v. The Mayor of Brooklyn, 1 Barbour, 584.
Another objection is, that it does not appear from the submission, and the manner in which it was signed, that Jemison in his individual capacity is bound by the submission, or that the corporation is bound by it. The *481objection is untenable. The form of a written submission is a matter of indifference, if it appears from it and the acts of the parties that they intended thereby to refer the matter in dispute stated in it, to the decision of the named arbitrators, and that thoir decision should have the effect of an award under the statute. And a submission may be made by a corporation, by a resolution or ordinance adopted at a meeting thereof.—Brady v. The Mayor of Brooklyn, supra ; The Mayor v. Butler, 1 Barb. 325.
[4.] In relation to the award, the point of substance, under the statute, is, that the arbitrators should take the oath prescribed, and should either give the notice prescribed, or have the parties before them, before they proceed to hear and determine the matters referred to them; and that a majority of them should make and sign an award determining the matter or controversy submitted. Code, § 2712-2721.
"Without here noticing in detail all the objections made by the appellant, we are satisfied, after a thorough examination of them, that the submission and award must be treated as a submission and award under the chapter of the Code above referred to; and that, therefore, it was right, under the facts presented in the record, to enter up the award as the judgment of the circuit court of Tuskaloosa county.—Code, § 2710.
Judgment affirmed.